l)I’’lISSIl)        Oiiiioii iS%Il4(l    N1    it   $)Il)L’I   .!1, .!012.




                                                                     In the
                                                   .!mirt            t’i[   Appiitii
                                    .Fi1th 0i!3trict                 tit                  at Uaq

                                                        No.   0%—I 2.h)03 I )—CV


                                    EN TI 1K I NTKRI:s’F 01’ T.S, J k., A (:11 I LI)


                                   )n   Appeal  from the 254th Judicial District Court
                                                   Dallas County, I’exas
                                          [nat ( ‘on nt Cause No. I)l’—Ud— 1 4797—R



                                          MEMORANDUM OPINION
                                Before Justices (1 Neil I. ltz( gerald, and Lang—Micrs
                                              )pinion By .liisticc ( )‘NeiIl

              This appeal, brought by Mother, follows the                       Attorney   (eneral of Texas’s March 6, 20) 2

    nonsuit   of its   motion to revoke lather’s community supervision for tat lure to pay child support.

    Because Mother has tailed to bring forward a final appealable udgrnent or order, we dismiss the

appeal for want ut’jurisdict ion. e’e lEX. R.                      Ai’P.    P. 42.3(a).

              )ur   jurisdicth m   is fundamental and never presumed.                      Braslicar v. t utoria Gardens o/

MeKiniiev, L..LC., 302 S.W.3d 542, 546 (Tex. App.— Dallas 2009,                                 no pet.);   K & S Interests, Inc.

i     Tue. .ini. BankMath,.v, 749 S.W.2d X7, 0() (Tex. App. Dallas I t
                                                                     )X. writ denied). ( ienerally,

suhect to a few mostly statutory exceptions. we have jurisdiction only over appeals tiurn final

judments, that is, judgments that dispose of all pending parties and claims in the record. See

I.uIuhlLuIn i’.     IIar-( ‘on Cu,y’ ,3o)   .   W 3d 19 I. I 95 ( l’ex. 20() I ).          \Vhcn. as here, a plaintiff nonsui ts
    ease md           in   patties or ats etusin heflre the oat eunri, the                             oler nt disimssal is the tinal

 hij)ositi\ e    ji   Ieiiiettt,   5   e        d/uIi,ii   r, lie/u, 2 I S\\’ d Ion, 1n9 ( I cx. O): /thno,                    i’   lien L

keih      (u,    )07       \V2d 195. I flex.                  095) (per        inam)

            \lot hLr       m tti            ippc il        tics   hc   is   ippc ii tni trout I he iudgincnt     Si ried   l,v tht.   itt   ii

coutril   out   vlaieh o. 01       .            I lie uccord. however. contains only the March (th notice ot nonsuit. It

does   not contain a dismissal oiclcr, and the trial cowl clerk has informed us that no order exists.

            By   letter dated I tine X               () I 2. we thrected the parties to          hiain. within ten days ot the date

ot’ our letter, a supplemental record contaunmg an order of                            nonsuit   or dismissal. We explained that

  ithotit   iwlu an rd’r we had no jurisdiction                        over   the appeal, and we cautioned that        tailure to      tile

the requested record won Id result in dismissal of the appeal. lo date, the supplemental record has

not heen tiled, and the parties have                   not   otherwise communicated with the (‘ourt.

            A tinal judgment               is    tundamental to our tunsdiction,                 Without a final judgment, our

jurisdiction us not invoked. S’ee Lchnni,,,,, 39 S.\V.3d at I 95. Because we have                               no order    of nonstnt

or dismissal, we lack jurisdiction over the appeal and dismiss it. See Fix. R. Apt. P. 423(a).



                                                                                        I          I            I


                                                                               \fI(rI \[ I J ONI If’i
                                                                               itJSTlCL


I 203191’. P05
                                              .‘       I



                                    (tiitrt ü[
                         fi11! Jittitt üt (iiXt’3 It Ot[Lt

                                        JUDGMENT
IN lHl IN lkRbST ( )1 [S.. iR, A (11111)             Appeal from the 254th Judicial District Court
                                                     ot Dallas County, Texas. (TrCt. No, I )FM4
No O5 I 2-Ut) I -CV                                   I 7Q7R).
                                                     Opinion delivered hy insice O’Neill, Justices
                                                     I iti( crald and I an-Miers paitlcipatin2.


        In accordance with this ( ourt s opinion ot this date, we DISM ISS the appeal. We ORI)K R
that appellee ()tiice of the Attorney eneral of Texas recover its costs, if any, ot this appeal from
appellant ‘Yolanda McMaryion,




!ubnent entered September 11. Ol2.




                                                     dI(1lAEl. .1. O’NEIlL
                                                     II Sl’I(’li